                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

SAM HADAWAY,

               Plaintiff,

       v.                                               Case No. 2:19-cv-01106-PP

CITY OF MILWAUKEE, et al.,

               Defendants.


                            PARTIES’ JOINT STATUS UPDATE



       The Parties, by and through their respective counsel, submit the following joint

status report to apprise the Court of the status of fact discovery and the likely need for

extension of the discovery deadlines due to disruption caused by the COVID-19

pandemic.

       On March 20, Governor Pritzker issued a stay in place order for the residents of

Illinois, that directs all non-essential businesses and operations to cease and prohibiting

gathering of larger than ten people. Governor Pritzker extended the initial stay in place

order to last through April 30, 2020.

       In similar fashion, on March 24, 2020, Governor Tony Evers, issued a Safer at

Home stay at order for residents of Wisconsin with similar provisions directing all non-

essential businesses and services to cease. The Wisconsin Safer at Home order was

extended as well and is in effect through 8:00am on May 26, 2020.




            Case 2:19-cv-01106-PP Filed 04/20/20 Page 1 of 4 Document 20
       Pursuant to this Court’s scheduling order, fact discovery is set to close at the end

of the day on November 20, 2020. Dckt. 15. At this time, the Parties anticipate that they

will need an extension of time to complete fact discovery because of the delay the stay in

place orders have caused in scheduling depositions in this matter.

       The Parties will jointly seek an extension with a specific proposed date once the

stay in place orders have lifted and they are able to ascertain the time required to

complete fact discovery.

       In the meantime, the Parties will continue to serve and respond to written

discovery. Plaintiff has served his First Sets of Interrogatories on all Defendants and First

Set of Request for Production to the City of Milwaukee. Defendants have outstanding

responses to Plaintiff’s interrogatory requests. Defendants will serve their responses on or

before May 8 2020.

       The Parties are discussing the possibility of conducting some limited number of

depositions via videoconferencing that may be possible to proceed with in the next

month. However, many depositions of the parties and third-party witnesses will require

them to be conducted in person and the Parties both have agreed to schedule depositions

once the stay in place orders have lifted.

       The Parties will submit a joint stipulation to extend the fact discovery deadline to a

proposed new date once they are able to ascertain when depositions can commence.




          Case 2:19-cv-01106-PP Filed 04/20/20 Page 2 of 4 Document 20
Dated:      4/20/2020                    SAM HADAWAY, Plaintiff



                                         /s/ Heather Lewis Donnell
                                         HEATHER LEWIS DONNELL
                                         Attorney for Plaintiff
                                         LOEVY & LOEVY
                                         311 N. Aberdeen Street,
                                         Third Floor
                                         Chicago, Illinois 60607
                                         Phone: 312-243-5900



Dates:      4/20/2020                    GRANT F. LANGLEY, City Attorney



                                         /s/ Naomi E. Gehling
                                         NAOMI E. GEHLING
                                         Assistant City Attorney
                                         Attorney for Defendants City of
                                         Milwaukee and Defendants Carl
                                         Buschmann, James DeValkenaere, and
                                         Robert Simon
                                         200 East Wells Street, Room 800
                                         Milwaukee, Wisconsin 53202-3551
                                         Phone: 414-286-2621




         Case 2:19-cv-01106-PP Filed 04/20/20 Page 3 of 4 Document 20
                             CERTIFICATE OF SERVICE

       I, Heather Lewis Donnell, an attorney, certify that on April 20, 2020, I filed a copy
of the Parties’ Joint Status Report via the Court’s ECF/CM filing system and thereby
served a copy of the same on all counsel of record.


                                                 /s/ Heather Lewis Donnell




         Case 2:19-cv-01106-PP Filed 04/20/20 Page 4 of 4 Document 20
